Case 6:19-cv-00114-JDK-KNM Document 87 Filed 09/08/20 Page 1 of 5 PageID #: 751




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
RICHARD SCOTT SHAFER,                       §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §
                                            §    Case No. 6:19-cv-114-JDK-KNM
BRYAN COLLIER, et al.,                      §
                                            §
      Defendants.                           §
                                            §

            ORDER ADOPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
            ON DEFENDANTS GREGORY DINGAS AND PAM PACE

       Plaintiff Richard Scott Shafer, an inmate proceeding pro se, filed this civil

 rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States

 Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. The Magistrate

 Judge issued a Report recommending that the motion to dismiss filed by Defendants

 Gregory Dingas, manager of the Mental Health and Mental Retardation Department,

 and Pam Pace, the practice manager at the Coffield Unit, be granted and

 these Defendants be dismissed from the lawsuit. Docket No. 75.

       Plaintiff objected, arguing that the Magistrate Judge failed to consider Dingas’

 alleged violations of the Safe Prisons Act, the failure of medical personnel to conduct

 wellness checks showed Dingas was retaliating against him, no hearing was

 conducted prior to Plaintiff’s transfer to the Skyview Unit, he was subjected to

 unconstitutional conditions at the Skyview Unit, Pace is liable for the actions of the




                                           1
Case 6:19-cv-00114-JDK-KNM Document 87 Filed 09/08/20 Page 2 of 5 PageID #: 752




 nurses whom Plaintiff claims she supervises, and Pace sought to cover up the

 wrongdoing of her subordinates through the grievance process. Docket No. 79.

       Plaintiff’s objections lack merit and do not identify any valid basis for

 rejecting the proposed findings, conclusions, and recommendations of the

 Magistrate Judge. Violations of the Safe Prisons Act alone do not establish a

 violation of a federal constitutional right. Larson v. Westbrook, 799 F. App’x 263

 (5th Cir. 2020).     Plaintiff’s claims concerning wellness checks by Dingas’s

 subordinates, moreover, are insufficient to show that any of Dingas’s alleged

 actions were taken in retaliation against Plaintiff. See Johnson v. Rodriguez, 110

 F.3d 299, 310 (5th Cir. 1997) (quoting Woods v. Edwards, 51 F.3d 577, 580 (5th Cir.

 1995)) (“The relevant showing in such cases must be more than the prisoner’s

 ‘personal belief that he is the victim of retaliation.’”). And Plaintiff does not have

 any liberty interest in being incarcerated in any particular institution; nor has he

 alleged facts showing that a temporary transfer for evaluation and treatment

 is an atypical or significant hardship in relation to the ordinary incidents of prison

 life. He has therefore failed to show that his temporary transfer to the Skyview Unit

 implicated a constitutionally protected liberty interest or that he was entitled to a

 hearing.   Samford v. Staples, 249 F.App’x 1001, 1004 (5th Cir. 2007); see also

 Montanye v. Haymes, 427 U.S. 236, 242 (1976). In any event, even if Plaintiff was

 entitled to a hearing and did not receive one, he has not alleged facts showing either

 Dingas or Pace was personally involved in the denial of such a hearing. Accordingly,

 this objection is without merit.




                                           2
Case 6:19-cv-00114-JDK-KNM Document 87 Filed 09/08/20 Page 3 of 5 PageID #: 753




       Likewise, although Plaintiff complains of the conditions of confinement at the

 Skyview Unit, he does not allege that either Dingas or Pace, who are located at the

 Coffield Unit, had any personal involvement with or causal connection to such

 conditions. See Jones v. Lowndes County, Miss., 678 F.3d 344, 349 (5th Cir. 2012)

 (civil rights claimant must establish that the defendant was either personally

 involved in the constitutional deprivation or that defendant’s actions were causally

 connected to the deprivation).

       The Magistrate Judge correctly determined that Pace is the practice

 manager—not a medical provider—and does not supervise the nursing staff. Plaintiff

 acknowledges that Pace has no medical training and that her role is purely

 administrative, but argues that Pace “violated the Plaintiff’s rights to due process

 when she covered up the wrongs of the nurses she ‘manages’ with a deliberately

 botched investigation that ruled in [sic] contrary to an in-depth investigation by Pam

 Pace’s supervisors, that investigation was requested by the Plaintiff’s family.”

 Docket No. 79 at 4.    He asserts that his claim against Pace is not based on

 supervisory liability but on her actions in investigating his complaints. Id. at 4–5.

 The Magistrate Judge correctly concluded that the failure to investigate or resolve a

 grievance or complaint to a prisoner’s satisfaction does not implicate any

 constitutionally protected rights. Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir.

 2005); Hill v. Walker, 718 F.App’x 243 (5th Cir. 2018). Accordingly, this objection is

 without merit.




                                           3
Case 6:19-cv-00114-JDK-KNM Document 87 Filed 09/08/20 Page 4 of 5 PageID #: 754




       Finally, Plaintiff contends that nineteen days after he filed a “notice of intent”

 with TDCJ Executive Director Bryan Collier, he was suddenly transferred to another

 unit without cause, which he believes was done in retaliation. Plaintiff does not

 allege, much less show, that Dingas or Pace knew anything about his “notice

 of intent,” or that either of them had the power to transfer him to another unit.

 These objections are therefore without merit.

       The Court has conducted a careful de novo review of those portions of the

 Magistrate Judge’s proposed findings and recommendations to which Plaintiff

 objected.   See 28 U.S.C. § 636(b)(1) (District Judge shall “make a de novo

 determination of those portions of the report or specified proposed findings or

 recommendations to which objection is made.”). Upon such de novo review, the

 Court has determined that the Report of the Magistrate Judge is correct, and

 Plaintiff’s objections are without merit.

       Accordingly, the Court hereby ORDERS that Plaintiff’s objections are

 overruled and ADOPTS the Report of the Magistrate Judge (Docket No. 75) as the

 opinion of the District Court. It is further ORDERED that the motion to dismiss of

 Defendants Gregory Dingas and Pam Pace (Docket No. 34) is GRANTED and

 Plaintiff’s claims against Defendants Dingas and Pace are DISMISSED WITH

 PREJUDICE for failure to state a claim upon which relief may be granted.

 Defendants Dingas and Pace are DISMISSED as parties to this lawsuit.               The

 dismissal of these claims and parties shall have no effect upon the remaining claims

 and parties in the lawsuit.




                                             4
Case 6:19-cv-00114-JDK-KNM Document 87 Filed 09/08/20 Page 5 of 5 PageID #: 755



           So ORDERED and SIGNED this 8th day of September, 2020.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                      5
